Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 11/25/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 4, line 2 of “superconducting wire rod is used as a wire rod for a superconducting pancake…” renders the claim indefinite. It is unclear if the superconducting pancake coil comprises the superconducting wire rod. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-503422 in view of WO 2015/170699.
Regarding claims 1 and 2; 422 teaches a superconducting wire rod having a flat cross sectional shape (para. 0001) comprising grooves filled with metal and terminate without reaching another end (fig. 4, #6; para. 0038, 0053).
‘422 fails to teach that a voltage is generated with a lower current density or a higher voltage is generated with the same current density in a region on  at least one 
‘699, however, teaches a superconductor rod having a flat cross sectional shape (fig. 1A; para. 0007-0008) wherein groove portions on the base material correspond to no superconducting characteristics (extend in an inclined direction; no superconducting characteristics include lower current density, para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein groove portions on the base material correspond to no superconducting characteristics in ‘422 in order to provide other regions (other than the non-oriented region) with no deterioration of superconductor characteristics (para. 0009) as taught by 699.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-503422 in view of WO 2015/170699 and Matsumoto (US 2006/0258539).
‘422 teaches a product as described above in claim 1, but fails to teach the lengths of the grooves is different according to a position in the wire rod longitudinal direction.
Matsumoto, however, teaches a superconductor film (para. 0001) comprising grooves with different lengths according to a longitudinal direction (fig. 5B; para. 030).
Therefore, it would have been obvious to one of ordinary skill in the art to provide grooves with different lengths according to a longitudinal direction in 422 in order to provide a configuration known in the art as taught by Matsumoto.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the limitations of claim 4 in combination with the limitations of claims on which claim 4 depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735